

114 S681 IS: Blue Water Navy Vietnam Veterans Act of 2015
U.S. Senate
2015-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 681IN THE SENATE OF THE UNITED STATESMarch 9, 2015Mrs. Gillibrand (for herself and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to clarify presumptions relating to the exposure of certain
			 veterans who served in the vicinity of the Republic of Vietnam, and for
 other purposes.1.Short titleThis Act may be cited as the Blue Water Navy Vietnam Veterans Act of 2015.2.Clarification of presumptions of exposure for veterans who served in vicinity of Republic of Vietnam(a)CompensationSubsections (a)(1) and (f) of section 1116 of title 38, United States Code, are amended by inserting (including the territorial seas of such Republic) after served in the Republic of Vietnam each place it appears.(b)Health careSection 1710(e)(4) of such title is amended by inserting (including the territorial seas of such Republic) after served on active duty in the Republic of Vietnam.(c)Effective dateThe amendments made by subsections (a) and (b) shall take effect as of September 25, 1985.